Case 15-33484        Doc 53     Filed 04/18/19     Entered 04/18/19 08:42:04          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-33484
         Shannon S Smith

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/30/2015.

         2) The plan was confirmed on 01/15/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/08/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/31/2016, 06/12/2017, 12/14/2018.

         5) The case was dismissed on 02/15/2019.

         6) Number of months from filing to last payment: 34.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,150.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-33484       Doc 53     Filed 04/18/19    Entered 04/18/19 08:42:04                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor             $6,414.50
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                   $6,414.50


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $4,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $335.11
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,335.11

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 AT&T MOBILITY II LLC          Unsecured         560.00        559.27           559.27           0.00       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured       1,194.00       1,193.72         1,193.72           0.00       0.00
 COMENITY BANK                 Unsecured         402.00        402.20           402.20           0.00       0.00
 COMENITY BANK                 Unsecured         230.00        230.15           230.15           0.00       0.00
 DIRECTV                       Unsecured         562.00        562.00           562.00           0.00       0.00
 FRONTIER COMMUNICATIONS       Unsecured         370.00        370.39           370.39           0.00       0.00
 ILLINOIS DEPT OF REVENUE      Priority          499.00        469.19           469.19        303.17        0.00
 ILLINOIS DEPT OF REVENUE      Unsecured            NA         106.00           106.00           0.00       0.00
 ILLINOIS TOLLWAY              Unsecured      1,952.00       1,938.70         1,938.70           0.00       0.00
 INTERNAL REVENUE SERVICE      Unsecured      3,052.29       3,052.29         3,052.29           0.00       0.00
 INTERNAL REVENUE SERVICE      Priority       2,748.88       2,748.88         2,748.88      1,776.22        0.00
 JEFFERSON CAPITAL SYSTEMS     Unsecured         400.00        400.04           400.04           0.00       0.00
 PORANIA LLC                   Unsecured           0.00        510.00           510.00           0.00       0.00
 PRESTIGE FINANCIAL SERVICES   Unsecured     12,836.00     13,690.86        13,690.86            0.00       0.00
 ROCKFORD NEUROSCIENCE CENTER Unsecured          670.00           NA               NA            0.00       0.00
 SHARON DUVEL MD               Unsecured          40.00           NA               NA            0.00       0.00
 SPRINT                        Unsecured         590.00           NA               NA            0.00       0.00
 SWEDISH AMERICAN HOSPITAL     Unsecured         501.00           NA               NA            0.00       0.00
 VIRTUOSO SOURCING GROUP       Unsecured         560.00           NA               NA            0.00       0.00
 FRONTIER                      Unsecured         297.00           NA               NA            0.00       0.00
 IPO LLC                       Unsecured      1,535.00            NA               NA            0.00       0.00
 LINBARGER GOGGAN BLAIR SAMPSO Unsecured         161.00           NA               NA            0.00       0.00
 HARRISON LAKE EMERG PHYSICIAN Unsecured         714.00           NA               NA            0.00       0.00
 HEIGHTS FINANCE CORP          Unsecured         960.00           NA               NA            0.00       0.00
 IHC SWEDISHAMERICAN EMERGENC Unsecured          561.00           NA               NA            0.00       0.00
 AVON                          Unsecured          95.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-33484       Doc 53        Filed 04/18/19    Entered 04/18/19 08:42:04                  Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim           Claim         Claim        Principal       Int.
 Name                                Class    Scheduled        Asserted      Allowed         Paid          Paid
 CERT SRVS/NICL LABS              Unsecured          40.00             NA           NA             0.00        0.00
 COMCAST                          Unsecured         475.00             NA           NA             0.00        0.00
 AT&T/ENHANCED RECOVERY           Unsecured         559.00             NA           NA             0.00        0.00
 CONSUMER FINANCIAL SVC           Unsecured      3,028.00              NA           NA             0.00        0.00
 CRED SYS/CLEARVIEW ENERGY        Unsecured          75.00             NA           NA             0.00        0.00
 STATE FARM MUTUAL AUTO INS A/S   Unsecured            NA             0.00         0.00            0.00        0.00
 STATE FARM MUTUAL AUTO INS A/S   Unsecured           0.00            0.00         0.00            0.00        0.00
 UNIVERSAL ACCEPTANCE             Unsecured      9,717.00             0.00         0.00            0.00        0.00
 US DEPARTMENT OF EDUCATION       Unsecured           0.00            0.00         0.00            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim            Principal                Interest
                                                              Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00                 $0.00               $0.00
       Mortgage Arrearage                                        $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                   $0.00                 $0.00               $0.00
       All Other Secured                                         $0.00                 $0.00               $0.00
 TOTAL SECURED:                                                  $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00              $0.00                  $0.00
        Domestic Support Ongoing                                 $0.00              $0.00                  $0.00
        All Other Priority                                   $3,218.07          $2,079.39                  $0.00
 TOTAL PRIORITY:                                             $3,218.07          $2,079.39                  $0.00

 GENERAL UNSECURED PAYMENTS:                             $23,015.62                    $0.00               $0.00


 Disbursements:

        Expenses of Administration                                $4,335.11
        Disbursements to Creditors                                $2,079.39

 TOTAL DISBURSEMENTS :                                                                             $6,414.50




UST Form 101-13-FR-S (9/1/2009)
Case 15-33484        Doc 53      Filed 04/18/19     Entered 04/18/19 08:42:04            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/18/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
